DETAILED ACTION
Status of Claims
1.	This action is in reply to the Request for Reconsideration dated November 12, 2021.
2.	Claims 1-2, 5-10, 13-18 and 21-22 are currently pending and have been examined.
3.	Claims 1-2, 5, 9-10, 13 and 17-18 have been amended.
4.	Claims 3-4, 11-12 and 19-20 have been canceled.
5.	Claims 21 and 22 are newly added.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.            Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims recite a method, computer-readable medium and system claim reciting generating component damage identification used to identify damaged areas of auto parts in one or more images by sample data training; receiving at least one an image of a damaged vehicle; identifying based on inputting features of the at least one image to the generated component damage identification (i) a damaged part of the damaged vehicle, (ii) multiple damage types that are included on the identified damaged part, and (iii) a plurality of damage degrees, wherein the plurality of damage degrees comprises a damage degree for each damage type of the multiple damage types; selecting, a particular damage type, from among the identified multiple damage types that are included on the identified damaged part, that has a highest degree of damage based on the plurality of damage degrees; designating the particular damage type that was selected from among the multiple damage types that are included on the identified damaged part as a determined damage type that is to be repaired on the damaged part; generating a repair plan for the damaged vehicle, wherein the repair plan initiates repair of the determined damage type for the damaged part; determining that the repair 
	The series of steps recited describe generating component damage identification used to identify damaged areas of auto parts in one or more images by sample data training; receiving at least one image of a damaged vehicle, identifying, based on inputting features of the at least one image to the generated component damage identification, a damaged part of the damaged vehicle, multiple damage types that are included on the identified damaged part and a plurality of damage degrees, wherein the plurality of damage degrees comprises a damage degree for each damage type of the multiple damage types; selecting a particular damage type that has a highest degree of damage based on the plurality of damage degrees;  designating the particular damage type that was selected as the determined damage type; generating a repair plan for the damaged vehicle; determining that the repair plan for the damaged vehicle has been approved and initiating the repair plan for the damaged vehicle which is a fundamental economic practice; and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes, the claimed invention discloses a method, computer readable medium and system claim that describe generating component damage identification used to identify damaged areas of auto parts in one or more images by sample data training; receiving at least one image of a damaged vehicle, identifying, based on inputting features of the at least one image to the generated component damage identification, a damaged part of the damaged vehicle, multiple damage types that are included on the identified damaged part and a plurality of damage degrees, wherein the plurality of damage degrees comprises a damage degree for each damage type of the multiple damage types; selecting a particular damage type that has a highest degree of damage based on the plurality of damage degrees;  designating the particular damage type that was selected as the determined damage type; generating a repair plan for the damaged vehicle; determining that the repair plan for the damaged vehicle has been approved and initiating the repair plan for the damaged vehicle via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe generating component damage identification used to identify damaged areas of auto parts in one or more images by sample data training; receiving at least one image of a damaged vehicle, identifying, based on inputting features of the at least one image to the generated component damage identification, a damaged part of the damaged vehicle, multiple damage types that are included on the identified damaged part and a plurality of damage degrees, wherein the plurality of damage degrees comprises a damage degree for each damage type of the multiple damage types; selecting a particular damage type that has a highest degree of damage based on the plurality of damage degrees;  designating the particular damage type that was selected as the determined damage type; generating a repair plan for the damaged vehicle; determining that the repair plan for the damaged vehicle has been approved and initiating the repair plan for the damaged vehicle which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites one or more processors, and a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers.
Claim 9 recites a non-transitory computer-readable storage media having instructions stored thereon, one or more processors, and a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers.
Claim 17 recites one or more processors, a computer-readable storage device having instructions stored thereon and a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers.
The claims recite one or more processors, a non-transitory computer-readable storage medium, a computer-readable storage device and are applying generic computer components to the recited abstract limitations.  The component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers and instructions appear to be software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite one or more processors a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers (Claim 1), a non-transitory computer readable storage media having instructions stored thereon, one or more processors and a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers (Claim 9) and one or more processors, a computer readable storage device having instructions stored thereon and a component damage identification model that comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers (Claim 17) which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 9 and 17 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronically scanning or extracting data as well as creating output data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:


“The apparatus or method can be used in an electronic device for image processing, so as to implement quick image-based vehicle damage determination processing. The electronic device can be a separate server, or can be a system cluster including a plurality of application servers, or can be a server in a distributed system. FIG. 5 is a schematic structural diagram of an electronic device, according to an implementation of the present application. In an implementation, the electronic device can include a processor and a memory configured to store an instruction that can be executed by the processor.” (See Applicant Specification paragraph 59)

“The system, apparatus, module, or unit described in the previous implementations can be specifically implemented by a computer chip or an entity, or implemented by a product having a specific function. A typical implementation device is a computer. Specifically, the computer can be a personal computer, a laptop computer, an in-vehicle human-computer interaction device, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an e-mail device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.” (See Applicant Specification paragraph 65)

“The present disclosure is described with reference to the flowcharts and/or block diagrams of the method, the device (system), and the computer program product according to implementations of the present disclosure. It should be understood that computer program instructions can be used to implement each process and/or block in the flowcharts and/or the block diagrams and a combination of processes and/or blocks in the flowcharts and/or the block diagrams. These computer program instructions can be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of any other programmable data processing device to generate a machine, so that the instructions executed by the computer or the processor of any other programmable data processing device generate an apparatus for implementing a specific function in one or more processes in the flowcharts and/or in the one or more blocks in the block diagrams.” (See Applicant Specification paragraph 69)

“In a typical configuration, the computing device includes one or more central processing units (CPU), an input/output interface, a network interface, and a memory.” (See Applicant Specification paragraph 72)
“The memory can include a non-persistent memory, a random access memory (RAM), and/or a non-volatile memory such as a read-only memory (ROM) or a flash memory (flash RAM) in a computer readable medium. The memory is an example of the computer readable medium.” (See Applicant Specification paragraph 73)


Paragraphs 89-95 provide further details on the operations being able to be performed on a variety of apparatuses, via computer programs written in any form of programming language, by use of generic processors, the use of many different types of mobile devices and sensors and types of digital communication and communications networks that can be used. (See Applicant Specification generally, paragraphs 89-95)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 9 and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 5-8, 10, 13-16, 18 and 21-22 further define the abstract idea that is presented in the respective Independent Claims 1, 9 and 17 and are further grouped as certain methods Claims 8 and 16 further recite a mobile device which is also recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
7.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q).  All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following italicized language is interpreted as not further limiting the scope of the claimed invention as they are expressing the intended result of a process step positively recited and are not given weight: 
As in Claims 1, 9 and 17: the claims recite in part “…as a determined damage type that is to be repaired on the damaged part.
As in Claims 6 and 14: the claims recite in part “wherein the image is processed to delete features that are irrelevant for damage identification”

As in Claim 21: the claim recites in part “…wherein each processing group of the plurality of processing groups are configured to output a damage type of the multiple damage types that are included on the identified damaged part.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2, 5-10, 13-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed November 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Each of the independent claims 1, 9 and 17 recites in part:
“generating, by one or more processors, a component damage identification model used to identify damaged areas of auto parts in one or more images by sample data training, wherein the component damage identification model comprises multiple network models comprising one or more convolutional layers and one or more region proposal layers”

“generating, by the one or more processors, a repair plan for the damaged vehicle wherein the repair plan initiates repair of the determined damage type for the damaged part”

Applicant’s Specification discloses the following:
“In this implementation, a designated machine-learning algorithm can be used in advance to construct a component damage identification model used to identify the damaged area and the damage type of the auto part in the image. After sample training, the component damage identification model can identify the damaged area and the damage type of the auto part in the auto part image. In this implementation, the component damage identification model can use network models or transformed network models of a deep neural network, and is constructed after sample image training. In another implementation of the method provided in the present application, the component damage identification model can be constructed based on a convolutional neural network (CNN) and a region proposal network (RPN) with reference to a pooling layer, a fully connected layer, etc. Therefore, in another implementation of the method of the present application, the component damage identification model includes: S201. A deep neural network constructed after sample data training and based on network models of a convolutional layer and a region proposal layer. The convolutional neural network is usually a neural network mainly including a convolutional layer (CNN) with reference to other layers such as an activation layer, and is mainly used for image identification. The deep neural network in this implementation can include a convolutional layer and other important layers (such as a pooling later, a data normalization layer, and an activation layer), and is constructed with reference to a regional proposal network (RPN). The convolutional neural network usually combines a two-dimensional discrete convolutional operation with an artificial neural network in image processing. The convolution operation can be used to automatically extract a feature. The region proposal network (RPN) can use a feature extracted from an image (of any size) as an input (a two-dimensional feature extracted by the convolutional neural network can be used), and output a set of rectangular target proposal boxes. Each box has an object score. To avoid confusion, in this implementation, the convolutional neural network (CNN) can be referred to as a convolutional layer (CNN), and a region proposal network (RPN) can be referred to as a region proposal layer (RPN). In another implementation of the present application, the component damage identification model can further include the deep CNN constructed after sample data training and based on a transformed network model obtained after the CNN network or the RPN has been improved.” (See Applicant’s Specification paragraph 29)

“In another implementation of the apparatus, an instruction of the constructed component damage identification model can include an algorithm processing instruction of a deep neural network constructed after sample data training and based on network models of a convolutional layer and a region proposal layer.” (See Applicant’s Specification paragraph 53)

It appears that there is support for an implementation of a component damage identification model that comprises multiple network models and another implementation that comprises a convolutional layer and a region proposal layer, however insufficient support for a single implementation that comprises multiple network models and a convolutional and region proposal layer and insufficient support for a recitation of a model that is comprised of one or more convolutional layers 
Further, as noted in the Advisory Action dated July 30, 2021 and the previous Non-Final Office Action, the specification does not support that the repair plan itself initiates the repair.  This is not the process indicated by the specification.
Applicant’s Specification discloses the following:
 “At 710, a repair plan is generated based on the identified damaged area location and damage types. The repair plan can be generated using a rule engine. The rule engine can invoke different pricing scheme databases based on a repair strategy associated to the vehicle model, location, and available repair shops, to generate, based on a set of rules, at least one repair plan for the damaged vehicle part including the repair services that can remedy the identified damage.  The rules can include front-end rules and back-end rules. The front-end rules can indicate contract requirements, such as a minimum type of information type necessary to determine a repair plan. These contract-based features may include labor rate, chargeable hours per particular task, or any other aspect of the work covered by the repair plan.  The back-end rules can indicate whether the repair plan aligns with the identified damage (e.g., in the case of a front-end collision, the system would flag a rear tail light assembly indicated as needing repair). The repair plan can include cost estimates and time estimates corresponding to possible repair services and location. In some implementations, generating the repair plan includes transmitting assignment data one or more vehicle repair shops as part of the first notice of loss (FNOL) process to generate assignment estimates. Assignment data may include, but not limited to, damage information, customer name, contact information, insurance claim number, assignment date, loss date, loss type, loss type detail, loss description, current vehicle location, location where vehicle may be sent, deductible amount, vehicle type, year/make/model, vehicle identification number (VIN), license plate number, towing company information, damage information, prior damage information, and vehicle safety status (drivable/non-drivable). From 710, method 700 proceeds to 712.” (See Applicant Specification paragraph 84)

“At 712, the repair plan is transmitted to the user and/or an insurer associated to the vehicle. The repair plan transmission can include generating a repair plan code interpretable by the application configured to support the vehicle repair. The plan code can be formatted to minimize the amount of transmitted data to minimize bandwidth requirements and to increase the speed of the visualization process. The application can be configured to generate an alert for the user to indicate that the repair plan is ready to be reviewed.  The application can be configured to display the repair plan for user of the mobile device on a graphical user interface of the application. From 712, method 700 proceeds to 714.” (See Applicant Specification paragraph 85)

“At 714, an approval of the repair plan can be received from the user and/or the insurer. The approval of the repair plan can indicate if the financial responsibility is accepted by the user, the insurer, and/or a third party. The approval of the repair plan can include a selection of a repair shop and at least a portion of the possible repair services listed in the proposed repair plan. The approval of the repair plan can include a preferred timing to initiate the repair plan. 
“At 716, in response to receiving the approval of the repair plan, the repair plan is initiated. Initiating the repair plan can include transmitting work assignment data a selected vehicle repair shop to conduct repair operations.  An advantage of communication with the vehicle repair shop is the ability to offer real-time updates when any of the information changes during the course of the claim and/or repair and may expedite the repair for the customer.  After 716, method 700 stops.” (See Applicant Specification paragraph 87)

Thus, it is not the generation of a repair plan that initiates repair of the determined damage by itself.  The repair plan is generated; transmitted to the user and/or the insurer; reviewed and approved by the user and/or insurer and after the approval of the repair plan (which can include selection of a repair shop) the repair plan is initiated.   
Further, Claims 21 and 22 do not appear to be properly supported by the specification.
As to Claim 21, the claim recites in part “wherein the component damage identification model includes a plurality of processing groups, wherein each processing group of the plurality of processing groups comprise multiple fully connected layers followed by a softmax function, and wherein each processing group of the plurality of processing groups are configured to output a damage type of the multiple damage types that are included on the identified damaged part”
Applicant indicates that they depend on Figure 3 for support of this claim.  It appears that there is insufficient support for this claim on multiple fronts. First, the plurality of damage regions is only from the CNN network as seen in Figure 3 whereas the component damage identification model is recited to comprise both the CNN and RPN in the independent claim.  Secondly, there is no clear recitation of the Multi-layer FC as shown in the figure as equating to multiple fully connected layers.  The indication of softmax in the flowchart does not indicate a function.  Further, as seen in paragraph 29 – where the only reference to a fully connected layer is made in the specification, this appears to be part of a region proposal network, which is not shown in Figure 3.  There is no further reference to softmax in the specification and thus it is unclear if this corresponds to a function.
As to Claim 22, the claim recites “processing the multiple damage types that are included on the identified damaged part using a region proposal network (RPN), wherein the component damage identification model includes the RPN, and wherein the one or more convolutional layers provide the multiple damage types that are included on the identified damaged part to the RPN. It appears that Applicant is attempting to claim the RPN as a different entity than the region proposal layer used in the independent claim.  As fully recited in paragraph 29 (reproduced above), the specification indicates that the CNN can be referred to as a convolutional layer (CNN) and a region proposal network (RPN) can be . 
	Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-2, 5-10, 13-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further as to the recitation in Claims 1, 9 and 17 of the step of: 
“generating, by the one or more processors, a repair plan for the damaged vehicle wherein the repair plan initiates repair of the determined damage type for the damaged part”

As noted above with reference to the 112(a) rejection, the process does not appear to occur in the manner claimed in this limitation.  Further, as the last step currently recites “in response to determining that the repair plan for the damaged vehicle has been approved, initiating, by the one or more processors, the repair plan for the damaged vehicle” it is further unclear what Applicant is attempting to convey with the recitation of the amendments to the generating step.  Is there another repair plan? Is this somehow different than the initiating presented in the last step of the claims?  How would generating the repair plan actually initiate the repair?   Generating a plan for repair, in the context of a damaged vehicle being repaired (presumably involving an insurance claim) would require more than just generating a plan in order to initiate the actual repairs as is known in the art and presented in the specification.  It appears that the recitation would require skipping steps that would be required in order to actually initiate the repairs.  For purposes of examination, Examiner will proceed as if the claim properly recited initiating the repair after approval of the plan as seen in the final steps of the claims, however appropriate clarification and correction is required.
Dependent Claims 2, 5-8, 10, 13-16, 18 and 21-22 are further rejected as based on a rejected base claim.
Prior Art of Record Not Currently Relied Upon
Leise (US Patent 10,657,707) – discloses a method and system that may use photo deformation techniques for vehicle repair analysis to determine a repair time for repairing a damaged vehicle part.

Brandmaier et al. (US Patent 10,580,075) (“Brandmaier”) – discloses her invention as to systems and methods providing an automated system for analyzing damage to process claims associated with an insured item, such as a vehicle. (See Brandmaier Abstract) An enhanced claims processing server may analyze damage associated with the insured item using photos/video transmitted to the server from a user device (e.g., a mobile device) (See Brandmaier Abstract)  

Taliwal et al. (US PG Pub. 2017/0293894) (“Taliwal”) - discloses his invention as to a system and method for automatically estimating a repair cost for a vehicle. (See Taliwal Abstract)  A method includes receiving at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second set of parts. (See Taliwal Abstract)

St. Denis et al. (US PG Pub. 2012/0297337) (“St. Denis”) – discloses his invention as to a computer assisted inspection system that provides computer architectures and software controlled algorithms to automatically provide vehicle inspections and repair recommendations including estimated repair time and cost of depression type damage such as dents. (See St. Denis Abstract) Features include automatic calculation of body and bumper dent repair parameters and directions. (See St. Denis Abstract)


Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered as follows:

Regarding the Amendments Made:
As noted above, the claims appear to have some significant issues with proper support in the specification.  Further, while Examiner and Applicant discussed training to detect images with respect to the RPN and CNN as detailed in the specification, the current claims are not reciting training within the claims as discussed.  There is a difference between initially training with historical samples for training and using recursive feedback where the model produces results and the results are used as feedback to the model to retrain the model.
No further substantive arguments have been made at this time.

Regarding the 103 Rejection:
	There is currently no prior art rejection being applied, however this may change based on the amendments subsequently made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/               Primary Examiner, Art Unit 3693                                                                                                                                                                                         	February 12, 2022